Name: Commission Regulation (EC) No 1984/96 of 16 October 1996 amending Regulation (EEC) No 2165/92 laying down detailed rules for the application of the specific measures for Madeira and the Azores as regards potatoes and endives
 Type: Regulation
 Subject Matter: regions of EU Member States;  plant product;  cooperation policy;  trade
 Date Published: nan

 Avis juridique important|31996R1984Commission Regulation (EC) No 1984/96 of 16 October 1996 amending Regulation (EEC) No 2165/92 laying down detailed rules for the application of the specific measures for Madeira and the Azores as regards potatoes and endives Official Journal L 264 , 17/10/1996 P. 0012 - 0013COMMISSION REGULATION (EC) No 1984/96 of 16 October 1996 amending Regulation (EEC) No 2165/92 laying down detailed rules for the application of the specific measures for Madeira and the Azores as regards potatoes and endivesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (1), as last amended by Commission Regulation (EC) No 2537/95 (2), and in particular Article 10 thereof,Whereas, pursuant to Articles 2 and 3 of Regulation (EEC) No 1600/92, Commission Regulation (EEC) No 2165/92 (3), as last amended by Regulation (EC) No 1483/95 (4), establishes the quantity of seed potatoes in the forecast supply balance for Madeira for the 1995/96 marketing year; whereas the forecast supply balance for seed potatoes for Madeira for 1996/97 should be established; whereas that supply balance must be established on the basis of the requirements of Madeira and taking account in particular of traditional trade patterns;Whereas, pursuant to Article 3 (2) of Regulation (EEC) No 1600/92, the aid for the supply of seed potatoes to Madeira from the rest of the Community should be set for the 1996/97 marketing year at a level ensuring that seed potatoes are supplied under conditions which are equivalent for the end user to exemption from customs duties on imports of seed potatoes originating in third countries; whereas the aid must be set taking account in particular of the cost of supplying the products from the world market; whereas the security ensuring compliance by operators with their obligations should also be fixed;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 2165/92 is hereby amended as follows:1. Article 1 is replaced by the following:'Article 1For the purposes of Articles 2 and 3 of Regulation (EEC) No 1600/92, the quantity of seed potatoes covered by CN code 0701 10 00 in the forecast supply balance and qualifying for exemption from customs duty, when imported directly into Madeira from third countries or for Community aid shall be 2 000 tonnes for the period 1 July 1996 to 30 June 1997.`2. Article 2 is replaced by the following:'Article 2Pursuant to Article 3 (2) of Regulation (EEC) No 1600/92, aid shall be granted for the supply of seed potatoes to Madeira from the Community market in accordance with the forecast supply balance. The aid shall be ECU 4,226 per 100 kilograms.`3. Article 4 (1) (b) is replaced by the following:'(b) evidence is provided, before the deadline for the submission of applications, that the party concerned has lodged a security of ECU 2,113 per 100 kilograms.`Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 October 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 173, 27. 6. 1992, p. 1.(2) OJ No L 260, 31. 10. 1995, p. 10.(3) OJ No L 217, 31. 7. 1992, p. 29.(4) OJ No L 145, 29. 6. 1995, p. 45.